DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please update the priority statement.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claim 1 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a layer as being flexible while another could interpret the same layer as not being flexible.
The term “rigid” in claim 4 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a tube or post as being rigid while another could interpret the same tube or post as not being rigid.
Claim 6 recites the limitation "the solidified expanded foam" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to “solidified expanded foam core" which is different than a "solidified expanded foam".
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francisco (ES 2085826).
Regarding Claim 1, Francisco (‘826) teaches an artificial tree (See FIGs 1-2.) 

    PNG
    media_image1.png
    618
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    431
    media_image2.png
    Greyscale

comprising: a) a flexible outer layer in a predetermined shape (See FIGs 1-2, #7.); b) a solidified expanded foam core (See FIGs 1-2, foam #6.); c) a rigid tube or post molded into the solidified foam core (See FIGs 1-2, foam #4.); and d) wherein the flexible outer layer is fused to the solidified expanded foam core (See FIGs 1-2, where #7 is fused to foam #6.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco (ES 2085826).
Regarding Claim 2, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose wherein the flexible outer layer is woven artificial grass.
Applicant does not set forth any non-obvious unexpected results for selecting one type of decoration over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select a woven artificial grass or any other decorative material that satisfies the subjective preference of a user.
Regarding Claim 3, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose wherein the predetermined shape is conical.
Applicant does not set forth any non-obvious unexpected results for selecting one type of shape over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select a shape is conical or any other shape that satisfies the subjective preference of a user.
Regarding Claim 4, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose a bottom woven outer layer.
Applicant does not set forth any non-obvious unexpected results for selecting one type of decoration over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select a woven artificial grass or any other decorative material that satisfies the subjective preference of a user.
Regarding Claim 5, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose wherein the rigid tube is an aluminum tube.
Applicant does not set forth any non-obvious unexpected results for selecting one material over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select an aluminum tube or any other material that satisfies the subjective preference of a user.
Regarding Claim 6, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose wherein the solidified expanded foam is expanded polystyrene.
Applicant does not set forth any non-obvious unexpected results for selecting one type of material over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select a solidified expanded foam is expanded polystyrene or any other material that satisfies the preference of a user.
Regarding Claim 7, Francisco (‘826) teaches the artificial tree discussed above, however, fails to expressly disclose wherein the flexible outer layer is made of a woven material.
Applicant does not set forth any non-obvious unexpected results for selecting one type of decoration over another. It would have been foreseeable, within the skill set and obvious to a person having ordinary skill in the art to select a woven material or any other decorative material that satisfies the subjective preference of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 23, 2022